

116 HRES 494 IH: Condemning the false, inflammatory, and racially offensive statements made by the President of the United States regarding four women of color who are duly elected Members of the One Hundred Sixteenth Congress.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 494IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Jackson Lee (for herself and Mr. Cohen) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the false, inflammatory, and racially offensive statements made by the President of the
			 United States regarding four women of color who are duly elected Members
			 of the One Hundred Sixteenth Congress.
	
 Whereas, on November 6, 2018, in an election widely regarded as a referendum on the performance and disapproval of the administration of President Donald J. Trump, the American people voted to vest control of the House of Representatives in the Democratic Party to restore the system of checks and balances designed by the Framers in 1787 in Philadelphia;
 Whereas the Representatives elected to the One Hundred Sixteenth Congress comprise the most diverse class in American history with respect to its racial, ethnic, and religious composition, and also includes the largest contingent of female Representatives and the most Members ever of the LGBTQ community;
 Whereas among the cohort of the 40 Representatives first elected to the Congress in the November 2018 election are several whose membership is historic, including the Representative for the 7th District of Massachusetts, the first African-American woman elected from the Commonwealth of Massachusetts; the Representative from the 13th District of Michigan, the first Palestinian-American woman elected to Congress; the Representative from the 14th District of New York, the youngest woman ever elected to Congress; and the Representative from the 5th District of Minnesota, the first Somali-American elected to Congress;
 Whereas in the discharge of their official duties as Members of Congress, the aforementioned Representatives traveled to the southern border of the United States to observe the living conditions and treatment received by migrants and refugees seeking asylum in the United States who are currently being held in detention facilities, some consisting of nothing more than tent villages cordoned off under highways;
 Whereas the migrants and refugees being detained sought refuge in the United States for the same reasons as the tens of millions who came before them, in this century and the last, from this continent and from every other and from all corners of the globe;
 Whereas the migrants and refugees being detained sought refuge in the United States to be free of fear and hunger, to better their condition, to begin their world anew, and to give their children a chance for a better life, seeking to leave the pain of the Old World for the hope and promise of the New World;
 Whereas upon their return to the capital, the aforementioned Representatives reported their shock and horror regarding the inhumane conditions to which detainees were being subjected by the U.S. Customs and Border Protection at a public hearing of a standing committee of the House of Representatives;
 Whereas, on July 14, 2019, the President of the United States reacted to the criticism of his administration’s treatment of detainees by the aforementioned Representatives in a series of tweets that questioned their loyalty to the United States and implied that the circumstances of their birth gave them no right to exercise the responsibilities and privileges of duly elected Members of Congress;
 Whereas the President tweeted about the aforementioned Representatives: So interesting to see Progressive Democrat Congresswomen, who originally came from countries whose governments are a complete and total catastrophe, the worst, most corrupt and inept anywhere in the world (if they even have a functioning government at all), now loudly . . . and viciously telling the people of the United States, the greatest and most powerful Nation on earth, how our government is to be run. Why don’t they go back and help fix the totally broken and crime infested places from which they came;
 Whereas the President’s statements are false, inflammatory, and racially offensive and unbecoming the Nation’s chief executive;
 Whereas the recent statements of the President are inaccurate and offensive but consistent with prior statements he has made to stoke division, discord, and disharmony among the American people;
 Whereas the current President of the United States burnished his political reputation by claiming falsely for more than five years that his predecessor was born in Kenya and not the United States and thus was an illegitimate President;
 Whereas the current President of the United States launched his 2016 campaign for the Presidency said of persons from Mexico seeking to immigrate to the United States: Theyre bringing drugs. Theyre bringing crime. They’re rapists.;
 Whereas the current President of the United States claimed that a Hispanic Federal jurist could not preside over a court proceeding to which he was a defendant accused of civil fraud because He’s a Mexican;
 Whereas in January 2018, the current President of the United States is reported to have inquired of his advisors: Why are we having all these people from shithole countries come here?, referring to persons from countries in Africa, the Caribbean, and Central and South America;
 Whereas, on August 15, 2017, the current President of the United States said he regarded as some very fine people the neo-Nazis, white supremacists, and Ku Klux Klansmen who descended on the peaceful community of Charlottesville, Virginia, to advocate racism and who were met by peaceful counterprotesters;
 Whereas in his continuous and determined effort to exacerbate ethnic tensions and racial divisions in the body politic, the current President of the United States is revealing himself to be an unwitting instrument of the plan hatched in Moscow by Russian Federation President Vladimir Putin to interfere in the 2016 Presidential campaign to help elect his preferred candidate and sow discord and division among the American people; and
 Whereas statements and actions of the current President of the United States demean the Office he holds and falls short of the standard set by the 16th President, whose administration was devoted to unity, healing, and ending racial division and who famously foretold in his March 4, 1861, Inaugural Address the reasons why the efforts of the current President of the United States are destined to fail: We are not enemies, but friends. We must not be enemies. Though passion may have strained, it must not break our bonds of affection. The mystic chords of memory will swell when again touched, as surely they will be, by the better angels of our nature.: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns the false, inflammatory, and racially offensive statements made by the President of the United States regarding four women of color who are duly elected Members of the One Hundred Sixteenth Congress;
 (2)calls upon all Americans to celebrate the ethnic, racial, and religious diversity that has made the United States the leader of the community of nations and the beacon of hope and inspiration to oppressed persons everywhere; and
 (3)encourages all persons in the United States to cherish and exercise the rights, privileges, and responsibilities guaranteed by the Constitution of the United States.
			